Citation Nr: 1200798	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  06-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to May 2004.  He also had a period of four months and 28 days of prior active duty service, as well as extensive National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied the Veteran's November 2004 claims for entitlement to service connection for hypertension and a low back disability.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.

This case was previously before the Board in February 2010 and July 2011, at which times the Board remanded the issues of entitlement to service connection for hypertension and a low back disability to the RO for additional development.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence that the Veteran had a diagnosis of hypertension that preexisted his entry into active service.

2.  The record contains clear and unmistakable evidence that the Veteran's hypertension was not aggravated beyond the natural progress of the disease during or as a result of service.

3.  The record contains clear and unmistakable evidence that the Veteran had a diagnosis of arthritis of the lower back that preexisted his entry into active service.

4.  The record contains clear and unmistakable evidence that the Veteran's low back disability was not aggravated beyond the natural progress of the disease during or as a result of service.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension clearly and unmistakably existed prior to his entry into military service, and the presumption of soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306(b) (2011).

2.  Hypertension was neither caused nor aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

3.  The Veteran's low back disability clearly and unmistakably existed prior to his entry into military service, and the presumption of soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2011); 38 C.F.R. § 3.306(b) (2011).

4.  A low back disability was neither caused nor aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated November 2004, April 2010, and July 2011, provided to the Veteran before the April 2005 rating decision, the May 2011 supplemental statement of the case, and the October 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in April 2010.  In this regard, after initially providing VA notice in November 2004, followed by subsequent Dingess notice in April 2010, the RO readjudicated the claim in a supplemental statement of the case in May 2011.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2010 and July 2011 remands.  Specifically, the RO was instructed to provide the Veteran with notice consistent with Dingess; obtain the Veteran's VA treatment records as of November 2004; and schedule the Veteran for VA examinations of his hypertension and low back disorders, to include physicians' opinions as to whether the Veteran's claimed disorders existed prior to service, and whether they were aggravated therein.  The RO provided the Veteran with notice consistent with Dingess in April 2010, obtained his VA treatment records as of November 2004, and provided him with VA examinations of his hypertension and low back disorder in June 2010 (with a November 2010 addendum) and in August 2011.  Although the VA examiner was not a physician, as requested in the Board's remands, the fact that a VA physician cosigned the August 2011 VA examination reports demonstrates that the reports meet the standard of expertise of a physician; the Board therefore finds that this constitutes substantial compliance with its remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained.

The Board has considered that certain of the Veteran's service treatment records are unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist, or the custodian does not have them.

In response to the AOJ's request for the Veteran's service treatment records (previously called "service medical records," or SMRs), the National Personnel Records Center (NPRC) responded in December 2004 that "DPRIS [Defense Personnel Records Information System] is negative for images for this Veteran."  In light of the NPRC's response, the Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. §§ 3.159(c)(2), (3).

Where, as here, a Veteran's records have been lost while in the government's possession, VA has a heightened duty to assist the Veteran by advising him of alternative forms of evidence that can be developed to substantiate the claim, and explaining how service records are maintained, why the search was a reasonably exhaustive search, and why further efforts to locate the records would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA has heightened duties to consider the benefit of the doubt rule, assist in developing the claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  In this case, VA advised the Veteran of numerous examples of evidence that could be developed to substantiate his claims in its November 2004, April 2010, and July 2011 letters.  Moreover, in the above paragraphs, VA explained that it had contacted the NPRC, and did not stop contacting it until a reply was received; that the search was therefore a reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that further efforts to locate the records would not be justified because the NPRC did not have the requested records.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

The Veteran has not reported that he is in receipt of Social Security Administration (SSA) benefits for his hypertension or low back disorder.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis and hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Hypertension

Prior to the Veteran's period of active duty service, his National Guard medical records (as well as his self-reported medical history contained in numerous medical forms) indicate that he had been taking medication for hypertension for several years.  It was noted in a February 2001 questionnaire that the Veteran was taking Ziac for his high blood pressure.  A March 2003 service examination prior to deployment to Iraq notes that the Veteran had hypertension for which he was taking Ziac.  An October 2003 individual sick slip notes that the Veteran's blood pressure was 132/90.  A November 2003 service treatment record notes a blood pressure of 118/80.  When the Veteran returned from Iraq, he underwent another physical examination in April 2004; at that examination, the Veteran's blood pressure was 136/88.  The report of that examination notes that the Veteran has a history of high blood pressure, which has been ongoing for four to five years.  It was noted to be controlled.  The Veteran was noted to be taking Ziac, 10 mg.

A June 2004 VA treatment record notes that the Veteran was taking Ziac, 10 mg, for his hypertension.  His blood pressure was 108/68.  It was further noted that the Veteran agreed to change his hypertension medication to the formulary preparations of Prinivil 10 mg, and Hydrochlorothiazide, .5 mg.

VA provided the Veteran with a compensation and pension (C&P) examination of his hypertension in December 2004.  The report of that examination notes that the hypertension has been ongoing for four or five years and is treated with hydrochlorothiazide.  Blood pressure from September 8, 2004, was noted to be 120/78.  The examiner noted no known complications, and normal renal function.  Blood pressure readings were 145/95 (sitting), 138/90 (standing), and 142/90 (lying down).  The diagnosis was hypertension, mild, on therapy.  Blood pressure was slightly elevated on examination, but the records show good control.

In his May 2005 notice of disagreement, the Veteran asserted that his high blood pressure was aggravated by his military service.  The Veteran stated that "my high blood [pressure] remained elevated while I was in Iraq, and the condition was higher upon my release [than] it was when I entered the military service."

VA provided the Veteran with a second C&P examination of his hypertension in June 2010.  The examiner, a nurse practitioner, opined that the Veteran's hypertension was not permanently aggravated by active duty because his blood pressure was stable, there was no change in medication, and his renal values were normal.

In a November 2010 addendum, the VA examiner noted that the Veteran had stated that his hypertension existed prior to active duty.  The VA examiner concluded that the Veteran's hypertension was not directly related to service, and was not aggravated by his service, again based on the facts that his blood pressure was stable, there was no change in medication, and his renal values were normal.  The Board remanded for a new VA examination and opinion because review of the record showed that, in contrast to the examiner's statement, there had been a change in the Veteran's blood pressure medication.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

VA provided the Veteran with a third C&P examination of his hypertension in August 2011.  The examiner reviewed the claims file.  The examiner noted that the Veteran was diagnosed with hypertension in 1996.  On examination, the Veteran had blood pressure readings of 149/88, 140/93, and 136/77.  The examiner opined that the Veteran's hypertension, "which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner explained that the Veteran's October 2001 Annual Medical Screening documents that he was being treated for high blood pressure at that time with Ziac, and that this indicates that his condition predated or existed prior to his dates of active duty.  Additionally, the examiner noted that the Veteran reported that he was out of his medication for approximately one week during active duty, and that his blood pressure was out of control until he received his regular medication from home; the examiner concluded that the incident represents a temporary aggravation during his service, and that his current level of hypertension represents a normal course for hypertension without evidence of permanent aggravation.

The Board finds that the Veteran's August 2011 VA examination is adequate.  The VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided a medical opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's reports.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the aforementioned service and VA clinicians and examiners are so qualified, their medical opinions constitute competent medical evidence.

The Board finds that the Veteran is competent to report that his blood pressure readings increased during his time in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

However, although the Veteran is competent to report that his blood pressure readings increased during his time in service, he is not competent to render an opinion as to whether that increase constitutes aggravation beyond the natural progress of the disease, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

Additionally, even if the Veteran were competent to provide such an opinion, his own determination about the aggravation of his hypertension is outweighed by the more probative findings of the VA examiner, because her determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board notes that the correct standard of review must be applied with respect to both the presumption of soundness and claims based on aggravation of an injury or disease which preexisted service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §§ 3.304(b), 3.306.

Pursuant to 38 C.F.R. § 3.304(b), a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.

In this case, clear and unmistakable evidence is of record which demonstrates that the Veteran's hypertension existed prior to service.  As noted above, prior to the Veteran's period of active duty service, his National Guard medical records and his self-reported medical history contained in numerous medical forms indicate that he had been taking medication for hypertension for several years.  Additionally, it was noted in a February 2001 questionnaire that the Veteran was taking Ziac for his high blood pressure.  Likewise, based on the above evidence, the August 2011 VA examiner opined that the Veteran's hypertension "clearly and unmistakably existed prior to service."  38 C.F.R. § 3.304(b).

With respect to aggravation, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

"[A]n increase in disability must consist of worsening of the enduring disability."  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition.  Id. at 1345.

In this case, the August 2011 VA examiner's opinion constitutes a specific finding that the Veteran's hypertension was "clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner explained that although the Veteran had been out of his medication for approximately one week during active duty, and his blood pressure was out of control until he received his regular medication from home, that incident represented only a temporary aggravation during his service, and his current level of hypertension represents a normal course for hypertension without evidence of permanent aggravation.  The Board finds that the VA examiner's opinion satisfies the applicable clear and unmistakable evidence standard because it effectively conveys with certainty the examiner's medical opinion that the Veteran's preexisting hypertension was not permanently aggravated by service, because any increase in disability is due to the natural progress of the Veteran's preexisting disease.  See VAOPGCPREC 3-2003; 38 C.F.R. §§ 3.304(b), 3.306.

Service connection for hypertension is not for application on a presumptive basis under the terms of 38 C.F.R. § 3.309(a), relating to chronic diseases.  Under that regulation, service connection for hypertension is to be granted on a presumptive basis if it manifested to a compensable degree within the applicable time limits under §3.307.  Under 38 C.F.R. § 3.307(a)(3), in order to qualify for presumptive service connection, hypertension must have become manifest to a degree of 10 percent or more within 1 year of the date of separation from service.  However, because the most probative evidence of record-including both contemporaneous medical records and the August 2011 VA examiner's report-indicates that the Veteran's hypertension existed prior to service, he is not entitled to presumptive service connection under the provision covering chronic diseases.  38 C.F.R. §§ 3.307, 3.309(a).

Likewise, the Board finds that service connection for hypertension is not warranted on a direct basis, to include on the basis of continuity of symptomatology, because both contemporaneous medical records and the August 2011 VA examiner's report indicate that his hypertension existed prior to his active service.  38 C.F.R. § 3.303.

The term "active military, naval, or air service," as used in 38 C.F.R. § 3.303(a), includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. §§ 3.6(a), (c), (d).

Significantly, the Veteran has not alleged that his hypertension resulted from an initial injury or disease during either ACDUTRA or INACDUTRA; as noted above, the Veteran contends that his hypertension "was aggravated" during active service.  Furthermore, there is no competent evidence of record which relates his hypertension to any injury or disease during ACDUTRA, or any injury during INACDUTRA.  38 C.F.R. §§ 3.6(a), (c), (d); 3.303(a).

The preponderance of the evidence is against the award of service connection for hypertension; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for a Low Back Disability

Review of the claims file shows that the Veteran's National Guard service treatment records and health questionnaires indicate that he had been experiencing low back pain prior to his period of active duty service.  At the March 2003 pre-deployment service examination, it was noted that the Veteran had arthritis of the lower back, for which he was taking Neurontin.  At the April 2004 post-deployment examination, it was noted that the Veteran experienced lower back pain during his deployment in 2003 and that he was currently taking medication.  It was also noted that the Veteran had experienced low back pain, which was described as intermittent, for two to three years.

The VA treatment records note that in June 2004 the Veteran was seen mainly for complaints of back pain.  The Veteran admitted to hurting his back some time in the distant past, and he thought that he has a "nerve problem."  He recalled having a computed tomography (CT) scan and a magnetic resonance imaging (MRI) of the back, but he did not know the diagnosis.  His pain was noted to be in the lower part of the back, and is aggravated by squatting or bending forward.  He has taken Naprosyn and Neurontin, which provided some relief.

Another June 2004 VA treatment record notes the Veteran's complaints of back pain, which he stated had worsened while he was on active duty in Iraq.

A September 2004 VA treatment record notes complaints of back pain in the low back for the past three weeks.  The Veteran said that this changes at times and flares up; it is nothing new.  He had X-rays last visit, which showed degenerative joint disease and some osteopenia.  He continued to use Naprosyn.

A December 2004 VA C&P examination report notes that the low back pain began in August 2004.  It was noted that there was no history of any injury.  X-rays showed degenerative joint disease with osteopenia.  The examiner noted that there were no symptoms of radiculopathy.  There was mild loss of function due to pain, but normal range of motion.  The diagnosis was degenerative joint disease of the lumbosacral spine.

In his May 2005 notice of disagreement, the Veteran asserted that his lower back condition was aggravated by his military service.  The Veteran stated that the evidence showed that he was experiencing lower back pain upon his release from service.

VA provided the Veteran with a second C&P examination of his low back in June 2010.  The examiner, a nurse practitioner, opined that the Veteran's degenerative joint disease (DJD) /degenerative disc disease (DDD) of the lumbar spine was not permanently aggravated by active duty.  The basis of this opinion is that there is no documentation of worsening during active duty and no medical treatment provided during active duty.

In a November 2010 addendum, the VA examiner noted that the Veteran had stated that his DJD/DDD existed prior to active duty.  The VA examiner concluded that the Veteran's DJD/DDD of the lumbar spine was not directly related to service, and was not permanently aggravated by active duty, again based on the ostensible absence of documentation of worsening or medical treatment provided during active duty.

Because the rationale for the examiner's June 2010 opinion and November 2010 addendum conflicted with the Veteran's documented June 2004 complaints of worsening back pain during active service, the Board remanded the claim for a new VA examination and opinion.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

VA provided the Veteran with a third C&P examination of his low back in August 2011.  The examiner reviewed the claims file.  The examiner noted that the Veteran was diagnosed with lumbar spine DDD/facet arthropathy in 2001.  The examiner also noted that the Veteran reported having pulled a muscle on an unknown date, and having had problems while serving in Iraq in 2004.  The Veteran stated that he has daily moderate low back pain that is precipitated by overactivity as well as prolonged sitting.  On examination, the Veteran had painful motion at 0 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, right and left lateral rotation to 20 degrees.  After 3 repetitions, the Veteran had painful motion at 0 degrees, forward flexion to 90 degrees or greater, extension to 10 degrees, right and left lateral flexion to 20 degrees, right and left lateral rotation to 20 degrees.  The Veteran had functional loss including less movement than normal and pain on movement.  The examiner found that the Veteran had normal muscle strength, no muscle atrophy, normal deep tendon reflexes, and normal sensation to light touch.  Straight leg testing results were negative.  The Veteran had moderate intermittent pain to his right lower extremity, and mild paresthesias and/or dysesthesias in his right lower extremity; he had mild radiculopathy on the right side.  The Veteran did not have intervertebral disc syndrome.

The August 2011 VA examiner opined that the Veteran's low back disorder, "which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner explained that the Veteran's October 2001 Annual Medical Screening documents that he was being treated for back pain at that time with Celebrex, and that this indicates that his condition predated or existed prior to his dates of active duty.  The examiner further explained that although the Veteran did report experiencing some back pain during service, he also reported having lower back pain for 2 to 3 years prior to 2004-which predated his active service.  Additionally, the examiner noted that on his Post-Deployment Assessment, the Veteran had noted that he experienced some back pain during deployment, but none at the time of the Assessment, and that he had indicated that his health had stayed the same or gotten better.  The examiner concluded that his review of the 2004 C&P examination and subsequent medical records revealed that the Veteran's "intermittent back pain...is the normal course for this condition."

The Board finds that the Veteran's August 2011 VA examination is adequate.  The VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided a medical opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's reports.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the aforementioned service and VA clinicians and examiners are so qualified, their medical opinions constitute competent medical evidence.

The Board finds that the Veteran is competent to report that he experienced lower back pain upon his release from service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

However, although the Veteran is competent to report that he experienced lower back pain upon his release from service, he is not competent to render an opinion as to whether that pain constitutes aggravation beyond the natural progress of the disease, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

Additionally, even if the Veteran were competent to provide such an opinion, his own determination about the aggravation of his lower back disorder is outweighed by the more probative findings of the VA examiner, because her determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

With respect to the presumption of soundness, clear and unmistakable evidence is of record which demonstrates that the Veteran's low back disorder existed prior to service.  As noted above, the Veteran's National Guard service treatment records and health questionnaires indicate that he had been experiencing low back pain prior to his period of active duty service.  At the March 2003 pre-deployment service examination, it was noted that the Veteran had arthritis of the lower back, for which he was taking Neurontin.  Furthermore, based on the above evidence, the August 2011 VA examiner opined that the Veteran's low back disorder "clearly and unmistakably existed prior to service."  38 C.F.R. § 3.304(b).

With respect to aggravation, the August 2011 VA examiner's opinion constitutes a specific finding that the Veteran's low back disability was "clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner explained that, based on his examination and on the contemporaneous Post-Deployment Assessment, the Veteran's "intermittent back pain...is the normal course for this condition."  The Board finds that the VA examiner's opinion satisfies the applicable clear and unmistakable evidence standard because it effectively conveys with certainty the examiner's medical opinion that the Veteran's preexisting low back disorder was not permanently aggravated by service, because any increase in disability is due to the natural progress of the Veteran's preexisting disease.  See VAOPGCPREC 3-2003; 38 C.F.R. §§ 3.304(b), 3.306.

Service connection for a low back disorder is not for application on a presumptive basis under the terms of 38 C.F.R. § 3.309(a), relating to chronic diseases.  Under that regulation, service connection for arthritis is to be granted on a presumptive basis if it manifested to a compensable degree within the applicable time limits under §3.307.  Under 38 C.F.R. § 3.307(a)(3), in order to qualify for presumptive service connection, arthritis must have become manifest to a degree of 10 percent or more within 1 year of the date of separation from service.  However, because the most probative evidence of record-including both contemporaneous medical records and the August 2011 VA examiner's report-indicates that the Veteran's arthritis of the lower back existed prior to service, he is not entitled to presumptive service connection under the provision covering chronic diseases.  38 C.F.R. §§ 3.307, 3.309(a).

Likewise, the Board finds that service connection for a low back disability is not warranted on a direct basis, to include on the basis of continuity of symptomatology, because both contemporaneous medical records and the August 2011 VA examiner's report indicate that his low back disability existed prior to his active service.  38 C.F.R. § 3.303.

Significantly, the Veteran has not alleged that his low back disability resulted from an initial injury or disease during either ACDUTRA or INACDUTRA; as noted above, the Veteran contends that his low back disorder "was aggravated" during active service.  Furthermore, there is no competent evidence of record which relates his current low back disability to any injury or disease during ACDUTRA, or any injury during INACDUTRA.  38 C.F.R. §§ 3.6(a), (c), (d); 3.303(a).

The preponderance of the evidence is against the award of service connection for a low back disability; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for hypertension is denied.

Service connection for a low back disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


